UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For November26, 2015 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form6-K: TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES i 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: ii Amec Foster Wheeler plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: iii Franklin Templeton Institutional, LLC 4. Full name of shareholder(s) (if different from 3.): iv Bank of New York, London JPMorgan Chase Bank, N.A., London Mellon Bank, N.A., London The Northern Trust Company, London State Street Bank and Trust Company, London National Westminster Bank Plc, London HSBC Bank Plc 5. Date of the transaction and date on which the threshold is crossed or reached: v 24 November 2015 6. Date on which issuer notified: 25 November 2015 7. Threshold(s) that is/are crossed or reached: vi, vii 5% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect ORD GBP .5 GB0000282623 5.05% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 5.05% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: Amec Foster Wheeler plc is disclosing this information in accordance with DTR 5.8.12 14. Contact name: Kim Hand 15. Contact telephone number: +44 (0)1565 683234 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:26 November2015 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
